Citation Nr: 1339592	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant in this case, served on active duty from March 1954 to March 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 and a September 2009 rating decision.  In a November 2012 Decision, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for a lumbar spine disorder and remanded the claims of service connection for a lumbar spine disorder, bilateral hearing loss and tinnitus for additional development. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran testified before the undersigned Veterans Law Judge at the Newark RO on Travel Board in June 2012; a transcript of the hearing is of record.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited handling is requested.


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident in September 1954.

2.  The Veteran has current diagnoses of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the spine.

3.  Symptoms relating to a low back disorder were not chronic in service and have not been continuous since service separation.

4.  DJD (arthritis) of the spine did not manifest in service or within one year of service separation.

5.  The Veteran's low back disorder, to include DDD and DJD, is not etiologically related to service.

6.  The Veteran had some degree of hazardous noise exposure in service.

7.  The Veteran experienced chronic symptoms of hearing loss in service and continuous symptoms of hearing loss after service separation.

8.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes and it is related to noise exposure in service.

9.  The Veteran has a current diagnosis of tinnitus.

10.  The Veteran's currently diagnosed tinnitus is related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In a March 2007 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2007 VCAA notice letter included provisions for disability ratings and for the effective date of the claim.  The Veteran asserts his low back disorder is due to a motor vehicle accident in service and his hearing loss and tinnitus resulted from his service in the Army, wherein he has reported exposure to acoustic trauma from rifles and mortar fire.  The claims file shows that the Veteran submitted his original claim for service connection for a back disability in May 1958.  The record includes a VA Form 3101, Request for Information, received in July 1958 which indicates that records were sought related to the claimed back injury in the Fall of 1954 and that the place of treatment was reported to be Ft. Jay, Governor's Island, N.Y.  Service treatment records dated between March 1954 and March 1957, including examination reports dated in March 1954 and March 1957 and treatment records related to complaints regarding the back and knee after an auto accident in September 1954 were associated with the claims file at that time.  Some of those records indicate that the treatment was provided at USAH Ft. Jay N.Y.  The claims file includes a subsequent request for records (VA Form 3101) in March 2007 which shows that it was found that the record is fire related and photocopies of March 1954 and March 1957 examination reports were provided because the original copies of records on file were moldy and brittle and could not be mailed.  While it appears that some of his service treatment records may have been damaged as a result of a fire at the National Personnel Records Center (NPRC), the claims file does contain original records received in 1958, prior to the fire in 1973.  An August 2013 Formal Finding of Unavailability indicates that no additional records related to treatment at the hospital at Ft. Jay during service in October 1954 were found and the RO documented the efforts to obtain further records, including contacting the Veteran.  

The Board recognizes that it has a heightened obligation to assist a veteran in the development of his claim and to explain its findings and conclusions in cases of missing records and to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the available service treatment records, VA treatment records, a VA examination, and the Veteran's statements and testimony.  

A December 2012 VA examination addressed service connection for a low back disorder, bilateral hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that both the December 2012 VA spine and audiological examinations and opinions obtained are adequate because the examinations were performed by medical professionals, were based on a review of the record and history and symptomatology from the Veteran, and included a thorough examination.  The VA examiners offered a relevant medical opinions and provided supporting reasons for the opinions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran has not identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).   In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran is diagnosed with a low back disorder including degenerative disc disease and degenerative joint disease, which is synonymous with arthritis.  There is also a diagnosis of sensorineural hearing loss.  Arthritis and sensorineural hearing loss are"chronic diseases" listed under 38 C.F.R.  § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a) and the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Low Back Disorder

The Veteran contends that he injured his low back in service after a motor vehicle accident in October 1954 (the available service records reflect a date of September 1954 for the motor vehicle accident).  He asserts he has had continuous pain in the low back since service that is related to the accident.  The Veteran originally filed for service-connection for his low back condition in May 1958 and his claim was denied in July 1958.  He filed the current claim on appeal in December 2006 seeking to reopen the previously denied claim of service connection for the same low back disorder due to the October 1954 motor vehicle accident.  In both his notice of disagreement (NOD) from November 2008 and his VA Form 9 from June 2010, he reports having injured his back at Fort Jay, Governor's Island, New York.

There is competent evidence of a current low back disorder.  A February 2005 MRI report drafted by Dr. S.B. shows findings of grade I anterolisthesis of L4 in relationship to L5 and DDD with diffuse bulging of the L4-L5 and L5-S1 discs with extrinsic pressure on the anterior thecal sac at both levels and narrowing of the right neuroforamen at the L4-L5 level.  Additionally, a December 2012 VA examination report shows findings of multilevel DDD and facet joint osteoarthritis in the L4-L5 and L5-S1 discs.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran had a low back injury in service and a low back condition was not chronic inservice.  

The service treatment records show that the clinical evaluation of the spine was normal on enlistment examination in March 1954.  A September 1954 record from Dr. Eerde indicated that the Veteran was injured in an accident on September 4, 1954 and he had a contusion of the right chest and moderate swelling of the right knee, but no fracture.  Light duty for ten days was recommended.  An undated entry notes that the Veteran was in an auto accident on September 4th and fell asleep at the wheel.  It was noted that he was seen by LMD and fluoroscope showed no fracture.  It was indicated that there was still tenderness to pressure on chest and x-ray was negative.  It was noted that an x-ray showed no fracture and the diagnosis was contusion anterior chest and abrasion anterior chest.  A September 1954 x-ray report indicated that the Veteran was in an automobile accident and that the chest banged against the steering wheel.  Examination of the chest disclosed no evidence of recent disease in the lungs and the heart and aorta were normal.  The examination of the thoracic cage showed no evidence of fracture.  An October 1, 1954 entry noted sprained right back which was strapped by adhesive.  An October 4, 1954 entry noted that he still had pain on the right side and the remaining notations are not legible.  An October 4, 1954 x-ray report noted that when turning the car wheel, felt something snap.  The report indicated that examination of the cervical spine showed no abnormality of the cervical curve, vertebrae or intervertebral disc spaces.  Examination of the dorsal spine showed slight irregularity of the articular margins of the mid dorsal segments which may indicate old healed vertebral epiphysitis.  The remaining vertebrae, intervertebral disc spaces and interpedicular distances were normal.  An October 4, 1954 treatment record noted pain beneath the right scapula, since October 1954, worse on abduction of the right shoulder.  The assessment was probable subscapular bursitis and diathermy therapy was prescribed.  An October 21, 1954 entry noted improved with diathermy, feels stiff.  It was indicated that physical therapy was to start and return to full duty.  A March 1957 examination report shows that the clinical evaluation of the spine was normal.  

While the Veteran contends that he injured his low back in October 1954 as a result of a car accident, the service treatment records do not support that contention.  The service treatment records show that the Veteran was involved in a motor vehicle accident and that he had a contusion to the chest.  The service treatment records also show complaints of right scapula pain.  The service treatment records do not show any complaints, findings or diagnoses of a low back injury or low back condition in service.  At the time of the March 1957 examination, the clinical evaluation of the spine was normal.  The Board finds that the contemporaneous service treatment records, which do not show that the Veteran had a low back injury as a result of a motor vehicle accident in September 1954, are more probative than the Veteran's contention of a low back condition in service because those records were created at that time of the accident, show the complaints for which he was seen at that time which did not include complaints regarding the low back, and show that he was examined by medical professional who did not render a diagnosis of a low back disability during service and contemporaneous with the accident.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that a arthritis of the lumbar spine was manifested to a compensable degree within one year of service separation or that symptoms of a low back condition have been continuous since service.  On VA examination in June 1958, the Veteran reported ache in the dorsal spine with heavy lifting.  He reported an injury while driving a vehicle.  Examination of the back revealed full motion and good posture with no tenderness in the dorsal spine.  The examination report indicated that there was no orthopedic pathology.  The earliest record of complaints regarding the low back are shown in a February 2005 private treatment record which shows complaints of right sided low back pain for several weeks.  He indicated that he had had some chronic low back problems but none had ever lasted that long.  It was indicated that a February 2005 MRI test showed degenerative disc disease.  A July 2005 private treatment record shows that the Veteran reported that one month prior he fell off a boat and hit the right buttock and now had pain in the buttock and leg.  The impression included lumbar spine degenerative disc disease.  A December 2012 private treatment letter shows that Veteran had been receiving treatment from a chiropractic practice for over 40 years, which would put the initial onset approximately 15 years after service separation.  

The Veteran contends that his current low back disability is related to the accident in service in 1954.  While, as discussed above, the evidence shows that the Veteran was involved in a car accident in service resulting in a contusion to the chest, the weight of the competent, credible, and probative evidence of record does not establish a nexus between a current low back disability and the in-service accident.  The Veteran was afforded a VA spine examination in December 2012.  The examiner set forth the following opinion:

Veteran with significant DDD and DJD of LS spine.  Was in service from 1954 - 1957.  His recollection of his MVA in 1954 is different from what is recorded in the SMR.  The injuries sustained are also different.  There is no mention in the old record that he had complaints of low back pain at the time.  There is also no objective evidence that he had complaints of low back pain at any time during his years in the service.  On his first C&P evaluation in 1958, there is a history of pain between the shoulder blades, not low back.  The exam and X-rays at the time were unremarkable.  He has provided me with a note from (Dr. G.K.) indicating the Veteran has been receiving treatment from that practice for chronic, recurrent low back pain for over 40 years.  This puts the onset of this treatment around 1970 which is still 13 years post separation.  I am therefore forced to opine that the Veteran's current low back disorders did not have their onset while in service nor were they the result of an in-service event. 

The examiner's opinion, which is based upon a thorough review of the record, including the private treatment records submitted by the Veteran, an interview with him as well as a thorough examination.  This opinion is afforded great probative weight because the examiner provided a complete and adequate rationale for the opinion as to the etiology of the current low back disorder.  While the examiner did not phrase his opinion as the Veteran's low back disorder being less likely than not related to service, the context of his opinion shows that the examiner concluded that the current low back disorder is not related to an inservice event.  

Insomuch as the Veteran asserts that his current low back condition is related to a car accident in service, the Board finds, absent a showing of an injury to the low back in service, symptoms related to the low back in service, or continuing symptoms thereafter, that the Veteran is not competent relate a claimed low back disability to service.  While the Veteran is competent to describe an inservice event, he does not have medical expertise and cannot provide a competent opinion regarding causation.  See Layno, 6 Vet. App. at 465.  In light of the probative medical opinion evidence provided by the December 2012 VA examiner, the Board has accorded no probative weight to the Veteran's assertions with regard to causation. 

For these reasons, and based on all the evidence of record, both lay and medical, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current low back disorder and service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus disabilities are related to his time in service because he was exposed to the loud noise of gunfire such as rifle and mortar fire during basic training.  He also contends that he complained about his hearing loss during service while at Fort Eustis in Virginia, at Fort Jay in New York as well as at Uijongbu during his time in South Korea.

A DD Form 214 indicates he was discharged from the Army in March 1957 and had earned the Korea defense service medal and the sharpshooter badge with rifle and carbine bars, indicating that his claim of exposure to guns and mortars is plausible.  Thus, the Board finds credible the Veteran's assertions that he was exposed to such acoustic trauma as frequent rifle and mortar fire, as these assertions are consistent with the expected circumstances of such service.  The Board finds no evidence within the record suggesting such assertions are not credible. 

Next, addressing the question of a current disability, the Board finds that the Veteran has a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 as well as tinnitus.  The Veteran submitted a private audiological examination from both July 2002 and February 2009 indicating a current hearing loss disability of a level recognized for VA purposes.

On the July 2002 audiological examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
75
75
LEFT
45
40
70
90
100

The average pure tone threshold was 50dBs in his right ear and 69dBs in his left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

The February 2009 audiological examination report showed pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
80
75
LEFT
50
50
80
90
105


The average pure tone threshold was 49dBs in his right ear and 75dBs in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.

Finally, the December 2012 VA audiological examination established diagnoses of both bilateral sensorineural hearing loss and tinnitus.  On VA audiological examination in December 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
80
95
LEFT
60
60
80
100
105+

The average pure tone threshold was 59dBs in his right ear and 81dBs in his left ear.  Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 88 percent in the left ear.  Tinnitus was also diagnosed at this time.

As the Veteran has both a current bilateral hearing loss disability recognized by VA and a current diagnosis of tinnitus, the Board must next consider the etiology of these disorders.  On the question of in-service injury or disease, the Board found above that the Veteran was exposed to loud noise (acoustic trauma) to both ears in service, and his service in the U.S. Army has been confirmed.  He has stated he was exposed to loud noises, to include rifles and mortars, in service.  The Veteran is competent to report noise exposure in service. See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran's assertions are verified by his available service records, the Board accepts as credible his assertion of exposure to acoustic trauma in service. 

The March 1954 enlistment examination and the March 1957 separation examination both included whispered voice tests which were both 15 out of 15 bilaterally.  Audiometric testing is more precise than a whisper voice test, although the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140   (1992).  However, the Board finds that the whispered voice test is a subjective and blunt measure of hearing loss, and is of little probative value in this case.  The whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  Although the Veteran was not specifically diagnosed with either hearing loss of either ear or tinnitus in active service, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89  (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159 (1993). 

There is evidence of record against a grant of service-connection for hearing loss and tinnitus.  In VA treatment records from April 2001 and January 2006, the Veteran denies having either hearing loss or tinnitus when asked by the medical professional.  However, July 2002 private audiological examination includes audiometric results which indicate that the Veteran did have hearing loss which supports the claim.  The Board notes that, on VA audiological examination in December 2012, the VA examiner opined that the Veteran's current hearing loss was at least as likely as not related to his exposure to noise in service and tinnitus was at least as likely as not related to his hearing loss as well as at least as likely as not related to his exposure to noise in service.

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder or tinnitus is related to his time in service and his exposure to acoustic trauma.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear or tinnitus in active service, such is not required.  The evidence of record demonstrates acoustic trauma in service, and the Veteran has credibly reported both some loss of hearing acuity and tinnitus while in service.  He is both competent and credible to testify regarding such observable symptomatology.  The Board finds the Veteran's credible assertions of the onset of hearing loss and tinnitus during service and his reports that he has had both hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss disorder and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that hearing loss and tinnitus were incurred in service and the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a low back disorder is denied.

Service connection for hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


